         Case 1:19-cv-02498-JGK Document 30 Filed 09/18/19 Page 1 of 1


                                                     USDC SONY
UNITED STATES DISTRICT COURT                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                        ELECTRONICALLY FILED
                                                     DOC# _ _ _ _~~~,..,..,_.
NSC INVESTMENT, LLC, ET AL . ,                       DATE FILED: __.9. LLC9 --
                          Plaintiffs,              19cv2498 (JGK)

            - against -                           ORDER

POSCO ENGINEERING     &   CONSTRUCTION
co. I LTD.,

                          Defendant.

JOHN G. KOELTL, District Judge:

      The defendant may file a motion to dismiss by October 18,

2019. The response is due November 18, 2019. The reply is due

December 2, 2019.




                                        ~,r~
SO ORDERED.

Dated:      New York, New York
            September 17, 2019
                                                John G. Koeltl
                                          United States District Judge
